Mr. Justice Field
delivered the opinion of the court, reversing the judgment and remanding the cause for a new trial.
The law does not hold one responsible for the extravagant notions he may entertain of the value of property dependent upon its future successful exploitation, or the result of future enterprises; nor for expressing them to one acquainted with its general character and condition. The law does not fasten responsibility upon one for expressions of opinion as to matters in their nature conjectural and uncertain. A statement of an opinion assigning a certain value to property, like a mine or quarry not yet opened, is not to be pronounced fraudulent because the property upon subsequent development may prove to be worthless; nor is it to be pronounced honest because the property may turn out of much higher value. Whenever property of any kind depends for its value upon contingencies which may never occur, or developments which may never be made, opinion as to its value must necessarily be more or less of a speculative character; and no action will lie for its expression, however fallacious it may prove, or whatever the injury a reliance upon it may produce; but for opinions upon matters capable of accurate estimation by application of mathematical rules or scientific principles, such as the capacity of boilers, or the strength of materials, or for opinions of parties possessing special learning or knowledge upon the subject, the case may be different; and for _false statements, where deception is designed, and injury has followed from reliance on them, an action may lie. 1
Case cited: Holbrook v. Connor, 60 Me. 578.